Title: From Thomas Jefferson to Lafayette, 28 March 1781
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Sir
In Council March 28. 1781.

Colo. Senf handed me a list of entrenching tools and other necessaries for the operations against Portsmouth. Notwithstanding present appearances, I shall have them procured. I apprehend we shall be obliged to have many of them made at Fredericksburg.
Mr. Walker delivered me your wish to have seamen procured for manning the armed vessels. I know of no method of effecting this but by draughting from the lower Militia such men as are used to the water. Should this weaken the body of Militia too much we can have them reinforced by other militia. But perhaps the arrival of the fleet and transports of the enemy may have rendered our plans against Portsmouth desperate, in which case œconomy would require the immediate discharge of the private vessels now retained at the public expence and risk. I shall discharge all of them except the three largest, and as to them await your opinion.
Captain Maxwell is at present, and for some time will be at the Ship-yard on Chickahominy endeavoring to withdraw the vessels and Stores from that place into James river. He will there receive any orders you may wish to have executed within the naval Department. When he shall have effected the business on which he is there engaged, I will take care to make known to you the Station he takes, and that it be convenient to your situation.

We are now calling for militia as Stated in the margin to relieve those who have had so very long a tour. They will probably begin to come in within a fortnight and be all in within four weeks. Those of the Counties of Loudoun, Fauquier, Pr. William, Fairfax, Spotsylvania, Caroline and Culpeper some of whom are already in and some coming under calls issued some little time ago, are meant to be retained, and with those stated in the margin, to constitute the force of the ensuing two or three months. We are the more anxious to relieve the militia who have been so long in the field because during their absence the act for raising new levies is suspended in their Counties. Captain Reid’s troop of horse is just arrived here from guarding the Saratoga prisoners in which business it has been employed for 18 months past. They came under an order which was meant to carry them into immediate service below, but Capt. Reid reports them to me as totally unfit for service from poverty, sore backs, and broken saddles. I therefore have thought it best to send them to Portroyal to refit, as there is at that place a plenty of forage which cannot be brought forward for the use of either army, and they will be convenient to Fredericksburg where their equipments may be effected.
I have the pleasure to inclose you a Letter of the 23d. from General Greene and am with Sentiments of the highest respect and Esteem Sir your mo. ob. & mo. hble. Servant,

Th: Jefferson

